Third District Court of Appeal
                               State of Florida

                        Opinion filed November 21, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1117
                         Lower Tribunal No. 15-27596
                             ________________


                           Lizette Olaechea, etc.,
                                     Appellant,

                                        vs.

                               Grace Olaechea,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, John W.
Thornton, Jr., Judge.

     Nancy C. Wear, for appellant.

      Corona Law Firm, P.A., and Ricardo Corona and Ricardo M. Corona, for
appellee.


Before EMAS, SCALES and LINDSEY, JJ.

     PER CURIAM.
      Lizette Olaechea, the defendant below, appeals entry of final judgment in

favor of Grace Olaechea, the plaintiff below, after a bench trial on claims for

conversion, forgery, unjust enrichment, breach of fiduciary duty and a constructive

trust. In the final judgment, the lower court awarded Grace Olaechea $419,750.43,

plus interest, and imposed an equitable lien on the primary residence of Lizette

Olaechea and her husband, Gabor Simmonds.            We affirm entry of the final

judgment and imposition of the equitable lien without discussion. See Palm Beach

Sav. & Loan Ass’n v. Fishbein, 619 So. 2d 267, 270-71 (Fla. 1993) (confirming

that an equitable lien may be imposed on homestead property where funds

obtained through fraud were used to purchase the homestead, and even where one

spouse was not a party to the fraud).1

      Affirmed.




1 We note that because Mr. Simmonds was neither a party to the proceedings in the
lower court, nor a participant in this appeal, our decision is without prejudice to –
and we express no opinion regarding – any defense Mr. Simmonds might assert to
any subsequent foreclosure proceedings on the subject equitable lien.

                                         2